TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-04-00499-CR



                                  Thomas Hanna, Appellant

                                                v.

                                 The State of Texas, Appellee




              FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
               NO. 9030820, HONORABLE MIKE DENTON, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Thomas Hanna seeks to appeal from a judgment of conviction for assault with family

violence.1 Sentence was imposed on March 11, 2004. There was no motion for new trial. The

deadline for perfecting appeal was therefore April 12, 2004. Tex. R. App. P. 26.2(a)(1). Notice of

appeal was filed on May 25, 2004. Under the circumstances, we lack jurisdiction to dispose of the

purported appeal in any manner other than by dismissing it for want of jurisdiction. See Slaton v.

State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim.

App. 1996).




   1
     The cause was tried in the county court at law pursuant to government code section 25.2292.
Tex. Gov’t Code Ann. § 25.2292(c) (West 2004).
              The appeal is dismissed.




                                           __________________________________________

                                           Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed for Want of Jurisdiction

Filed: September 30, 2004

Do Not Publish




                                              2